Exhibit 99-1 METTLER-TOLEDO INTERNATIONAL INC. REPORTS SECOND QUARTER 2007 RESULTS - - Broad-Based Sales Growth - Continued Strong Operating Performance - - COLUMBUS, Ohio, USA – July 26, 2007 – Mettler-Toledo International Inc. (NYSE: MTD) today announced second quarter results.Here are highlights of the quarter: · Sales growth in local currency was 7%.Reported sales growth was 11%, which included a 4% currency benefit. · Net earnings per diluted share as reported (EPS) were $1.07, an increase of 27% over the second quarter 2006 amount of $0.84.Adjusted EPS was $1.09, an increase of 27% over the prior year amount of $0.86.Adjusted EPS is a non-GAAP measure which excludes the effect (net of tax) of the amortization of purchased intangibles.A reconciliation of EPS to Adjusted EPS is provided in the attached schedules. · Projected 2007 EPS is estimated at $4.28 to $4.33 and projected Adjusted EPS is estimated at $4.35 to $4.40. Second Quarter Results Robert F. Spoerry, Chairman, President and Chief Executive Officer, stated, “We are pleased with another quarter of strong operating results.Sales growth was broad-based, and operating profit margins and cash flow generation were excellent and on target with our expectations.” EPS was $1.07, an increase of 27% over the prior year amount of $0.84.Adjusted EPS was $1.09, an increase of 27% over the prior year amount of $0.86.A reconciliation of EPS to Adjusted EPS is provided in the attached schedules. Sales were $430.5 million, compared with $389.2 million in the prior year, an increase of 7% in local currency sales.Reported sales growth was 11%, which included a 4% favorable currency benefit.By region, local currency sales growth was 7% in Europe, 4% in the Americas and 14% in Asia / Rest of World.Adjusted operating income amounted to $63.8 million, a 17% increase over the prior year amount of $54.3 million. Cash flow from operations was $60.6 million, compared with $53.1 million in 2006.The Company repurchased 718,000 shares of its stock for $69.0 million during the quarter. Six-Month Results EPS for the six-month period was $1.85, an increase of 31% over the prior year amount of $1.41.Adjusted EPS was $1.88, an increase of 31% over the prior year amount of $1.44.A reconciliation of EPS to Adjusted EPS is provided in the attached schedules. Sales were $818.3 million for the six-month period, compared with $735.3 million in the prior year, an increase of 7% in local currency sales.Reported sales growth was 11%, which included a 4% favorable currency benefit.By region, local currency sales growth was 5% in Europe, 7% in the Americas and 12% in Asia / Rest of World.Adjusted operating income amounted to $112.5 million, a 22% increase over the prior year amount of $92.6 million. Cash flow from operations was $92.9 million, compared with $72.2 million in 2006.The Company repurchased 1.6 million shares of its stock for $140.5 million during the first six months. 2007 Outlook Increased The Company stated that based on first-half results and assuming economic environment and market conditions remain similar to today’s, it now expects 2007 EPS to be in the range of $4.28 to $4.33.This compares with previous EPS guidance of $4.18 to $4.28. The Company expects Adjusted EPS in 2007 to be in a range of $4.35 to $4.40 which excludes $0.07 per share for the effects of amortization of purchased intangibles.This represents an increase of 17% to 18% over 2006 Adjusted EPS of $3.72.Adjusted EPS in 2006 excludes $0.06 per share for amortization of purchased intangibles and a $0.20 per share benefit from discrete tax items.Previous guidance on an Adjusted EPS basis was $4.25 to $4.35. For the third quarter 2007, the Company expects EPS to be in the range of $1.02 to $1.05 and Adjusted EPS to be in the range of $1.04 to $1.07. Continued Growth Spoerry continued, “METTLER TOLEDO’s broad geographic footprint continues to yield substantial benefits, especially our strong growth from emerging market countries.We recently reached a milestone with the 20-year anniversary of our Chinese manufacturing operations.We have a significant presence in China, which includes a recently opened and expanded facility to accommodate our growth plans.In addition to emerging market growth, our other initiatives, including our Spinnaker-related sales and marketing programs and new product launches, continue to pay dividends.The ongoing execution of our strategic initiatives provides us confidence in our growth prospects this year and into the future.” Other Matters The Company has provided a reconciliation of earnings before taxes, the most comparable U.S. GAAP measure, to adjusted operating income in the attached schedules. The Company will host a conference call to discuss its second quarter results today (Thursday, July 26) at 5:00 p.m. Eastern Time.To hear a live webcast or replay of the call, visit the investor relations page on the Company’s website at www.mt.com. METTLER TOLEDO is a leading global supplier of precision instruments and services.The Company is the world’s largest manufacturer and marketer of weighing instruments for use in laboratory, industrial and food retailing applications.The Company also holds top-three market positions in several related analytical instruments and is a leading provider of automated chemistry systems used in drug and chemical compound discovery and development.In addition, the Company is the world’s largest manufacturer and marketer of metal detection and other end-of-line inspection systems used in production and packaging and holds a leading position in certain process analytics applications.Additional information about METTLER TOLEDO can be found at “www.mt.com.” Statements in this discussion which are not historical facts may be considered "forward-looking statements" that involve risks and uncertainties.For a discussion of these risks and uncertainties, which could cause actual events or results to differ from those contained in the forward-looking statements, see “Factors affecting our future operating results” in Part I, Item 1A, of the Company's Annual Report on Form 10-K for the fiscal year December 31, 2006.The Company assumes no obligation to update this press release. METTLER-TOLEDO INTERNATIONAL INC. CONSOLIDATED STATEMENTS OF OPERATIONS (amounts in thousands except share data) (unaudited) Three months ended June 30, 2007 % of sales Three months ended June 30, 2006 % of sales Net sales $ 430,544 (a) 100.0 $ 389,157 100.0 Cost of sales 215,451 50.0 196,722 50.6 Gross profit 215,093 50.0 192,435 49.4 Research and development 22,455 5.2 20,562 5.3 Selling, general and administrative (b) 128,855 29.9 117,576 30.2 Amortization 2,958 0.7 2,850 0.7 Interest expense 5,002 1.2 4,350 1.1 Other income, net (384 ) (0.1 ) (2,557 ) (0.7 ) Earnings before taxes 56,207 13.1 49,654 12.8 Provision for taxes 15,176 3.6 14,897 3.9 Net earnings $ 41,031 9.5 $ 34,757 8.9 Basic earnings per common share: Net earnings $ 1.10 $ 0.86 Weighted average number of common shares 37,454,360 40,535,389 Diluted earnings per common share: Net earnings $ 1.07 $ 0.84 Weighted average number of common 38,409,325 41,237,812 and common equivalent shares Notes: (a) Local currency sales increased 7% as compared to the same period in 2006. (b) Amount includes share-based compensation for all periods presented. RECONCILIATION OF EARNINGS BEFORE TAXES TO ADJUSTED OPERATING INCOME Three months ended June 30, 2007 % of sales Three months ended June 30, 2006 % of sales Earnings before taxes $ 56,207 $ 49,654 Amortization 2,958 2,850 Interest expense 5,002 4,350 Other income, net (384 ) (2,557 ) Adjusted operating income (b) $ 63,783 (a) 14.8 $ 54,297 14.0 Notes: (a) Adjusted operating income increased 17% as compared to the same period in 2006. (b) Amount includes share-based compensation for all periods presented. METTLER-TOLEDO INTERNATIONAL INC. CONSOLIDATED STATEMENTS OF OPERATIONS (amounts in thousands except share data) (unaudited) Six months ended June 30, 2007 % of sales Six months ended June 30, 2006 % of sales Net sales $ 818,307 (a) 100.0 $ 735,317 100.0 Cost of sales 411,737 50.3 372,542 50.7 Gross profit 406,570 49.7 362,775 49.3 Research and development 43,790 5.4 40,501 5.5 Selling, general and administrative (b) 250,290 30.6 229,707 31.2 Amortization 5,883 0.7 5,705 0.8 Interest expense 9,462 1.1 8,426 1.1 Other income, net (746 ) (0.1 ) (5,095 ) (0.7 ) Earnings before taxes 97,891 12.0 83,531 11.4 Provision for taxes 26,430 3.3 25,059 3.4 Net earnings $ 71,461 8.7 $ 58,472 8.0 Basic earnings per common share: Net earnings $ 1.89 $ 1.43 Weighted average number of common shares 37,759,922 40,793,119 Diluted earnings per common share: Net earnings $ 1.85 $ 1.41 Weighted average number of common 38,670,503 41,505,940 and common equivalent shares Notes: (a) Local currency sales increased 7% as compared to the same period in 2006. (b) Amount includes share-based compensation for all periods presented. RECONCILIATION OF EARNINGS BEFORE TAXES TO ADJUSTED OPERATING INCOME Six months ended June 30, 2007 % of sales Six months ended June 30, 2006 % of sales Earnings before taxes $ 97,891 $ 83,531 Amortization 5,883 5,705 Interest expense 9,462 8,426 Other income, net (746 ) (5,095 ) Adjusted operating income (b) $ 112,490 (a) 13.7 $ 92,567 12.6 Notes: (a) Adjusted operating income increased 22% as compared to the same period in 2006. (b) Amount includes share-based compensation for all periods presented. METTLER-TOLEDO INTERNATIONAL INC. CONDENSED CONSOLIDATED BALANCE SHEETS (amounts in thousands) (unaudited) June 30, 2007 December 31, 2006 Cash and cash equivalents $ 99,707 $ 151,269 Accounts receivable, net 300,762 306,879 Inventory 163,016 148,372 Other current assets and prepaid expenses 68,888 63,250 Total current assets 632,373 669,770 Property, plant and equipment, net 229,528 229,138 Goodwill and other intangibles 536,551 535,621 Other non-current assets 154,112 152,556 Total assets $ 1,552,564 $ 1,587,085 Short-term debt $ 15,152 $ 9,962 Accounts payable 92,936 95,971 Accrued and other current liabilities 270,653 278,446 Total current liabilities 378,741 384,379 Long-term debt 337,861 345,705 Other non-current liabilities 250,095 226,139 Total liabilities 966,697 956,223 Shareholders’ equity 585,867 630,862 Total liabilities and shareholders’ equity $ 1,552,564 $ 1,587,085 METTLER-TOLEDO INTERNATIONAL INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (amounts in thousands) (unaudited) CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS Three months ended Six months ended June 30, June 30, 2007 2006 2007 2006 Cash flow from operating activities: Net earnings $ 41,031 $ 34,757 $ 71,461 $ 58,472 Adjustments to reconcile net earnings to net cash provided by operating activities: Depreciation 6,463 6,541 12,917 12,895 Amortization 2,958 2,850 5,883 5,705 Deferred taxation (1,926 ) (3,365 ) (4,301 ) (5,045 ) Excess tax benefits from share-based payment arrangements (2,188 ) (2,177 ) (4,643 ) (7,748 ) Other 2,158 1,950 4,244 2,948 Increase in cash resulting from changes in operating assets and liabilities 12,084 12,558 7,322 5,020 Net cash provided by operating activities 60,580 53,114 92,883 72,247 Cash flows from investing activities: Proceeds from sale of property, plant and equipment 940 1,959 1,146 3,597 Purchase of property, plant and equipment (8,440 ) (5,795 ) (16,297 ) (11,799 ) Acquisitions - (218 ) - (790 ) Net cash used in investing activities (7,500 ) (4,054 ) (15,151 ) (8,992 ) Cash flows from financing activities: Proceeds from borrowings 14,813 22,033 18,605 29,729 Repayments of borrowings (2,875 ) (48,565 ) (20,181 ) (75,349 ) Proceeds from exercise of stock options 4,431 7,726 10,454 17,467 Excess tax benefits from share-based payment arrangements 2,188 2,177 4,643 7,748 Repurchases of common stock (a) (68,964 ) (49,241 ) (145,903 ) (121,344 ) Net cash used in financing activities (50,407 ) (65,870 ) (132,382 ) (141,749 ) Effect of exchange rate changes on cash and cash equivalents 1,504 179 3,088 682 Net increase (decrease) in cash and cash equivalents 4,177 (16,631 ) (51,562 ) (77,812 ) Cash and cash equivalents: Beginning of period 95,530 263,397 151,269 324,578 End of period $ 99,707 $ 246,766 $ 99,707 $ 246,766 Note: (a) The six months ended June 30, 2007 and 2006 include $5.4 million and $4.2 million, respectively, relating to the settlement of a liability for shares purchased as of December 31, 2006 and 2005. RECONCILIATION OF NET CASH PROVIDED BY OPERATING ACTIVITIES TO FREE CASH FLOW Net cash provided by operating activities $ 60,580 $ 53,114 $ 92,883 $ 72,247 Excess tax benefits from share-based payment arrangements 2,188 2,177 4,643 7,748 Proceeds from sale of property, plant and equipment 940 1,959 1,146 3,597 Purchase of property, plant and equipment (8,440 ) (5,795 ) (16,297 ) (11,799 ) Free cash flow $ 55,268 $ 51,455 $ 82,375 $ 71,793 METTLER-TOLEDO INTERNATIONAL INC. OTHER OPERATING STATISTICS LOCAL CURRENCY SALES GROWTH BY DESTINATION Europe Americas Asia/RoW Total Three Months Ended June 30, 2007 7% 4% 14% 7% Six Months Ended June 30, 2007 5% 7% 12% 7% RECONCILIATION OF DILUTED EPS AS REPORTED TO ADJUSTED DILUTED EPS (unaudited) Three months ended Six months ended June 30, June 30, 2007 2006 % Growth 2007 2006 % Growth EPS as reported, diluted $ 1.07 $ 0.84 27% $ 1.85 $ 1.41 31% Purchased intangible amortization (a) 0.02 0.02 0.03 0.03 Adjusted EPS, diluted $ 1.09 $ 0.86 27% $ 1.88 $ 1.44 31% Note: (a) Item represents the EPS impact of purchased intangible amortization, net of tax, of $0.6 million for both the three months ended June 30, 2007 and 2006 and $1.3 million for both the six months ended June 30, 2007 and 2006.
